Broyles, J.
1. Upon the trial of an indictment for any offense, the jury may, if the evidence warrants it, find the accused guilty of an attempt to commit such an onense, though no special count in the indictment charges such attempt. Penal Code, § 1061; Reynolds v. State, 1 Ga. 222; Smith v. State, 126 Ga. 544 (55 S. E. 475).
2. There being no statute of limitations as to the offense, of murder, on; *388charged with that crime may be found guilty of assault with intent to murder, although the indictment charging the offense of murder is returned twenty-one years after the commission of the alleged offense. Reynolds v. State, supra; Clark v. State, 12 Ga. 350; Wall v. State, 75 Ga. 474 (2); Jinks v. State, 114 Ga. 430 (1), 431 (40 S. E. 320).
Decided December 2, 1915.
Conviction of assault with intent to murder; from Wheeler superior court — Judge Graham. October 4, 1915.
O. M. Dulce, for plaintiff in error.
W. A. Wooten, solicitor-general, contra.
3. Eor the reasons given above, the court did not err in overruling the motion in arrest of judgment. Judgment affirmed. -